 
Exhibit 10.2
PROMISSORY NOTE


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$2,000,000.00
06-30-2011
06-30-2012
260024914
4A / 54
 
EJD
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “ * * * “ has been omitted due to text length
limitations



Borrower:
Premier Financial Bancorp, Inc.
(TIN: 61-1206757)
2883 Fifth Avenue
Huntington, WV  25702
 
Lender:
FIRST GUARANTY BANK
First Guaranty Square Banking Center – Commercial Lending
400 East Thomas Street
P O Box 2009
Hammond, LA 70404-2009
(985) 345-7685



Principal Amount: $2,000,000.00
 
Date of Note: June 30, 2011



PROMISE TO PAY. PREMIER FINANCIAL BANCORP, INC. ("Borrower") promises to pay to
the order of FIRST GUARANTY BANK ("Lender"), in lawful money of the United
States of America the sum of Two Million & 00/100 Dollars (U.S. $2,000,000.00)
or such other or lesser amounts as may be reflected from time to time on
Lender's books and records as evidencing the aggregate unpaid principal balance
of loan advances made to Borrower on a revolving line of credit basis as
provided herein, together with simple interest assessed on a variable rate basis
as provided in the "VARIABLE INTEREST RATE" paragraph, with interest being
assessed on the unpaid principal balance of this Note as outstanding from time
to time, commencing on June 30, 2011, and continuing until this Note is paid in
full.
 
LINE OF CREDIT. This Note evidences a revolving line of credit "master note".
Advances under this Note may be requested orally by Borrower or as provided in
this paragraph. All oral requests shall be confirmed in writing on the day of
the request. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender's office shown above. The
following person or persons are authorized to request advances and authorize
payments under the revolving line of credit until Lender receives from Borrower,
at Lender's address shown above, written notice of revocation of such authority:
ROBERT W. WALKER, President & CEO of PREMIER FINANCIAL BANCORP, INC. Borrower
agrees to be liable for all sums either: (A) advanced in accordance with the
instructions of an authorized person or (B) credited to any of Borrower's
deposit accounts with Lender. The unpaid principal balance owing on this Note at
any time may be evidenced by endorsements on this Note or by Lender's internal
records, including daily computer print-outs.
 
PAYMENT. Borrower will pay this loan in full immediately upon Lender's demand.
If no demand is made, Borrower will pay this loan In one payment of all
outstanding principal plus all accrued unpaid interest on June 30, 2012. In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning July 30, 2011, with all
subsequent interest payments to be due on the same day of each month after that
until this Note is paid in full. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Prime rate as
published in the Money Section of the Wall Street Journal. When a range of rates
has been published, the higher of the rates will be used. (the "Index"). The
Index is not necessarily the lowest rate charged by Lender on its loans. If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower. Lender will tell Borrower the current
Index rate upon Borrower's request. The interest rate change will not occur more
often than each day. Borrower understands that Lender may make loans based on
other rates as well. The Index currently is 3.250% per annum. Interest on the
unpaid principal balance of this Note will be calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using a rate equal to the Index,
adjusted if necessary for any minimum and maximum rate limitations described
below, resulting in an initial rate of 4.500% per annum based on a year of 360
days. Under no circumstances will the interest rate on this Note be less than
4.500% per annum or more than the maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD. Interest on this Note Is computed on a 365/360
basis; that Is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT. Other than Borrower's obligation to pay any prepayment penalty,
Borrower may prepay this Note in full at any time by paying the then unpaid
principal balance of this Note, plus accrued simple interest and any unpaid late
charges through date of prepayment. If Borrower prepays this Note in full, or if
Lender accelerates payment, Borrower understands that, unless otherwise required
by law, any prepaid fees or charges will not be subject to rebate and will be
earned by Lender at the time this Note is signed. Early payments will not,
unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
to continue to make payments of accrued unpaid interest. Rather, early payments
will reduce the principal balance due. Borrower agrees not to send Lender
payments marked "paid in full", "without recourse", or similar language. If
Borrower sends such a payment, Lender may accept it without losing any of
Lender's rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: FIRST GUARANTY BANK, 400 East Thomas
Street, P.O. Box 2009 Hammond, LA 70404-2009.
 
LATE CHARGE. If Borrower fails to pay any payment under this Note in full within
10 days of when due, Borrower agrees to pay Lender a late payment fee in an
amount equal to 5.000% of the unpaid portion of the regularly scheduled payment
or $25.00, whichever is greater with a maximum of $250.00. Late charges will not
be assessed following declaration of default and acceleration of the maturity of
this Note.
 
INTEREST AFTER DEFAULT. If Lender declares this Note to be in default, Lender
has the right prospectively to adjust and fix the simple interest rate under
this Note until this Note is paid in full, as follows: (A) If the original
principal amount of this Note is $250,000 or less, the fixed default interest
rate shall be equal to eighteen (18%) percent per annum based on a year of 360
days, or three (3%) percent per annum in excess of the interest rate under this
Note, whichever is greater. (B) If the original principal amount of this Note is
more than $250,000, the fixed default interest rate shall be equal to twenty-one
(21%) percent per annum based on a year of 360 days, or three (3%) percent per
annum in excess of the interest rate under this Note at the time of default,
whichever is greater.
 
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Default Under Loan Agreement. If an event of default occurs or exists under the
terms of Borrower's Loan Agreement in favor of Lender. Payment Default. Borrower
fails to make any payment when due under this Note.
 
Default Under Security Agreements. Should Borrower or any guarantor violate, or
fail to comply fully with any of the terms and conditions of, or default under
any security right, instrument, document, or agreement directly or indirectly
securing repayment of this Note.
 
Other Defaults in Favor of Lender. Should Borrower or any guarantor of this Note
default under any other loan, extension of credit, security right, instrument,
document, or agreement, or obligation in favor of Lender.
 
Default in Favor of Third Parties. Should Borrower or any guarantor default
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may affect any property or other collateral directly or indirectly securing
repayment of this Note.
 
Insolvency. Should the suspension, failure or insolvency, however evidenced, of
Borrower or any Guarantor of this Note occur or exist.
 
Death or Interdiction. Should any guarantor of this Note die or be interdicted.
 
Readjustment of Indebtedness. Should proceedings for readjustment of
indebtedness, reorganization, bankruptcy, composition or extension under any
insolvency law be brought by or against Borrower or any guarantor.
 
Assignment for Benefit of Creditors. Should Borrower or any guarantor file
proceedings for a respite or make a general assignment for the benefit of
creditors.
 
Receivership. Should a receiver of all or any part of Borrower's property, or
the property of any guarantor, be applied for or appointed.
 
Dissolution Proceedings. Proceedings for the dissolution or appointment of a
liquidator of Borrower or any guarantor are commenced.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf related documents is false or
misleading in any material respect, either now or at the time made or fumished
or becomes false or misleading at any time thereafter.
 



 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
PROMISSORY NOTE
(Continued)
Loan No. 260024914
 
Page 2



 
Material Adverse Change. Should any material adverse change occur in the
financial condition of Borrower or any guarantor of this Note or should any
material discrepancy exist between the financial statements submitted by
Borrower or any guarantor and the actual financial condition of Borrower or such
guarantor.
 
Insecurity. Lender in good faith believes itself insecure with regard to
repayment of this Note.
 
LENDER'S RIGHTS UPON DEFAULT. Should any one or more default events occur or
exist under this Note as provided above, Lender shall have the right, at
Lender's sole option, to declare formally this Note to be in default and to
accelerate the maturity and insist upon immediate payment in full of the unpaid
principal balance then outstanding under this Note, plus accrued interest,
together with reasonable attorneys' fees, costs, expenses and other fees and
charges as provided herein. Lender shall have the further right, again at
Lender's sole option, to declare formal default and to accelerate the maturity
and to insist upon immediate payment in full of each and every other loan,
extension of credit, debt, liability and/or obligation of every nature and kind
that Borrower may then owe to Lender, whether direct or indirect or by way of
assignment, and whether absolute or contingent, liquidated or unliquidated,
voluntary or involuntary, determined or undetermined, secured or unsecured,
whether Borrower is obligated alone or with others on a "solidary" or "joint and
several" basis, as a principal obligor or otherwise, all without further notice
or demand, unless Lender shall otherwise elect.
 
ATTORNEYS' FEES; EXPENSES. If Lender refers this Note to an attorney for
collection, or files suit against Borrower to collect this Note, or if Borrower
files for bankruptcy or other relief from creditors, Borrower agrees to pay
Lender's reasonable attorneys' fees in an amount not exceeding 25.000% of the
principal balance due on the loan.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Louisiana without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Louisiana.
 
RETURNED ITEM CHARGE. In the event that Borrower makes any payment under this
Note by check or electronic payment and Borrower's check or electronic payment
is returned to Lender unpaid for any reason, Borrower agrees to pay Lender a
returned item charge in an amount of $25.00 or 5.000% of the dishonored item
(whether check or electronic payment), whichever is less.
 
DEPOSIT ACCOUNTS. As collateral security for repayment of this Note and all
renewals and extensions, as well as to secure any and all other loans, notes,
indebtedness and obligations that Borrower may now and in the future owe to
Lender or incur in Lender's favor, whether direct or indirect, absolute or
contingent, due or to become due, of any nature and kind whatsoever (with the
exception of any indebtedness under a consumer credit card account), and to the
extent permitted by law, Borrower is granting Lender a continuing security
interest in any and all funds that Borrower may now and in the future have on
deposit with Lender or in certificates of deposit or other deposit accounts as
to which Borrower is an account holder (with the exception of IRA, pension, and
other tax-deferred deposits). Borrower further agrees that, to the extent
permitted by law, Lender may at any time apply any funds that Borrower may have
on deposit with Lender or in certificates of deposit or other deposit accounts
as to which Borrower is an account holder against the unpaid balance of this
Note and any and all other present and future indebtedness and obligations that
Borrower may then owe to Lender, in principal, interest, fees, costs, expenses,
and reasonable attorneys' fees.
 
COLLATERAL. Borrower acknowledges this Note is secured by COMMERCIAL PLEDGE
AGREEMENT DATED JUNE 30, 2011 (STOCK). Collateral securing other loans with
Lender may also secure this Note as the result of cross-collateralization.
 
FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial
statements and other related information at such frequencies and In such detail
as Lender may reasonably request.
 
MODIFICATIONS TO THE PROMISSORY NOTE. 1. In the section entitled "INTEREST AFTER
DEFAULT" item (B) is revised to read as follows: (B) If the original principal
amount of this Note is more than $250,000, the fixed default interest rate shall
be equal to twelve (12%) percent per annum, or three (3%) percent per annum in
excess of the interest rate under this Note at the time of default, whichever is
greater.
 
2. In the section "ATTORNEYS' FEES; EXPENSES" this paragraph shall read as
follows: "If Lender refers this Note to an attorney for collection, or files
suit against Borrower to collect this Note, or if Borrower files for bankruptcy
or other relief from creditors, Borrower agrees to pay Lender's reasonable
attorneys' fees in an amount not exceeding 10.000% of the principal balance due
on the loan.
 
WAIVERS. Borrower and each guarantor of this Note hereby waive demand,
presentment for payment, protest, notice of protest and notice of nonpayment,
and all pleas of division and discussion, and severally agree that their
obligations and liabilities to Lender hereunder shall be on a "solidary" or
"joint and several" basis. Borrower and each guarantor further severally agree
that discharge or release of any party who is or may be liable to Lender for the
indebtedness represented hereby, or the release of any collateral directly or
indirectly securing repayment hereof, shall not have the effect of releasing any
other party or parties, who shall remain liable to Lender, or of releasing any
other collateral that is not expressly released by Lender. Borrower and each
guarantor additionally agree that Lender's acceptance of payment other than in
accordance with the terms of this Note, or Lender's subsequent agreement to
extend or modify such repayment terms, or Lender's failure or delay in
exercising any rights or remedies granted to Lender, shall likewise not have the
effect of releasing Borrower or any other party or parties from their respective
obligations to Lender, or of releasing any collateral that directly or
indirectly secures repayment hereof. In addition, any failure or delay on the
part of Lender to exercise any of the rights and remedies granted to Lender
shall not have the effect of waiving any of Lender's rights and remedies. Any
partial exercise of any rights and/or remedies granted to Lender shall
furthermore not be construed as a waiver of any other rights and remedies; it
being Borrower's intent and agreement that Lender's rights and remedies shall be
cumulative in nature. Borrower and each guarantor further agree that, should any
default event occur or exist under this Note, any waiver or forbearance on the
part of Lender to pursue the rights and remedies available to Lender, shall be
binding upon Lender only to the extent that Lender's specifically agrees to any
such waiver or forbearance in writing. A waiver or forbearance on the part of
Lender as to one default event shall not be construed as a waiver or forbearance
as to any other default. Borrower and each guarantor of this Note further agree
that any late charges provided for under this Note will not be charges for
deferral of time for payment and will not and are not intended to compensate
Lender's for a grace or cure period, and no such deferral, grace or cure period
has or will be granted to Borrower in return for the imposition of any late
charge. Borrower recognizes that Borrower's failure to make timely payment of
amounts due under this Note will result in damages to Lender, including but not
limited to Lender's loss of the use of amounts due, and Borrower agrees that any
late charges imposed by Lender hereunder will represent reasonable compensation
to Lender for such damages. Failure to pay in full any installment or payment
timely when due under this Note, whether or not a late charge is assessed, will
remain and shall constitute an Event of Default hereunder.
 
SUCCESSORS AND ASSIGNS LIABLE. Borrower's and each guarantor's obligations and
agreements under this Note shall be binding upon Borrower's and each guarantor's
respective successors, heirs, legatees, devisees, administrators, executors and
assigns. The rights and remedies granted to Lender under this Note shall inure
to the benefit of Lender's successors and assigns, as well as to any subsequent
holder or holders of this Note.
 
CAPTION HEADINGS. Caption headings in this Note are for convenience purposes
only and are not to be used to interpret or define the provisions of this Note.
 
SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.
 
PRIOR NOTE. PROMISSORY NOTE #25962264.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's successors, heirs, legatees, devisees, administrators, executors
and assigns, and shall inure to the benefit of Lender and its successors and
assigns.
 
APPLICABLE LENDING LAW. To the extent not preempted by federal law, this
business or commercial loan is being made under the terms and provisions of La.
R.S. 9:3509, et seq.
 



 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
PROMISSORY NOTE
(Continued)
Loan No. 260024914
 
Page 3



 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
 
BORROWER:
 


 


 
PREMIER FINANCIAL BANCORP, INC.
 
By:  /s/ Robert W.
Walker                                                                                     
 
     ROBERT W. WALKER, President & CEO of PREMIER FINANCIAL BANCORP, INC.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
